     Case 1:20-cv-04394-JPC-RWL Document 351 Filed 10/29/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
                                                                                          10/29/2020

VEROBLUE FARMS USA, INC.,

                            Plaintiff,

         v.                                    Civil Action No. 1:20-cv-04394-JPC-RWL

CANACCORD GENUITY LLC,

                            Defendant.



          ___________
          [PROPOSED] ORDER CONCERNING DISCOVERY SCHEDULE

      This Order resolves the discovery scheduling issues raised by the parties.        Having

considered Canaccord Genuity LLC’s (“Canaccord”) October 22, 2020 submission, IT IS

HEREBY ORDERED that:

1.    All discovery in this action is stayed until 14 days following the Court’s ruling on

      Canaccord’s forthcoming motion to dismiss the operative Fourth Amended Complaint;

2.    As of the date of this Order, the parties to the action captioned VeroBlue Farms USA, Inc.

      v. Wulf, et al., No. 3:19-cv-00764-X (N.D. Tex.) (the “Texas Action”) shall be permitted

      to submit non-party discovery requests on Canaccord;

3.    The operative Scheduling Order (Dkt. No. 333) is vacated, except that the Parties shall

      exchange Rule 26(a)(1) initial disclosures on or before October 28, 2020;

4.    If the Court denies Canaccord’s forthcoming motion to dismiss the operative Fourth

      Amended Complaint in whole or in part, or grants said motion without prejudice in whole

      or in part, the parties are directed to submit a new proposed scheduling order within 14

      days following the Court’s ruling;


                                              1
     Case 1:20-cv-04394-JPC-RWL Document 351 Filed 10/29/20 Page 2 of 2




5.    Canaccord’s counsel of record in this action will accept subpoenas to Canaccord served by

      the parties to the Texas Action via email to Canaccord’s counsel of record in this action;

6.    Magistrate Judge Lehrburger or any successor of his shall resolve any motions pertaining

      to any subpoenas to Canaccord arising out of the Texas Action; and

7.    Nothing in this Order shall be construed as disturbing any objections, defenses, or rights

      that the parties may have with respect to any such non-party discovery requests submitted

      in the Texas Action.




        10/29/2020
Dated: _________________                           IT IS SO ORDERED.




                                                   ROBERT W. LEHRBURGER
                                                   United States Magistrate Judge




                                               2
